FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3945
                  _____________________________

LISA RAWSON,

    Appellant,

    v.

GULF COAST PROPERTY
MANAGEMENT CO., INC.,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

                        December 14, 2018


ROBERTS, J.

    Lisa Rawson challenges the trial court’s denial of her motion
for attorney’s fees and costs filed pursuant to section 57.105,
Florida Statutes. Because there was no legal basis for the
underlying action, we reverse the trial court’s denial of the motion.

     Gulf Coast Property Management Company, Inc., managed
rental property that was jointly owned by Lisa and Greg Rawson.
When the Rawsons dissolved their marriage, the trial court
entered a final judgment awarding the rental property to Ms.
Rawson. Both Mr. and Ms. Rawson made a demand on Gulf Coast
for the rent proceeds after the entry of the final judgment of
dissolution. Instead of relying on the final judgment to deny Mr.
Rawson’s demand for rental proceeds, Gulf Coast filed an
interpleader action, seeking a declaration from the trial court as to
who was entitled to the rent proceeds.

     Ms. Rawson, along with moving for summary judgment,
sought the imposition of sanctions against Gulf Coast pursuant to
section 57.105, arguing that the interpleader action was without
legal or factual basis as the final judgment of dissolution had
previously determined that she owned the rental property. The
trial court granted Ms. Rawson’s motion for summary judgment on
the interpleader action and ordered Gulf Coast to remit all rent
proceeds to her. However, the court denied the motion for
sanctions, finding that Gulf Coast did not act in bad faith when it
filed the complaint for interpleader. Ms. Rawson now appeals the
denial of her request for sanctions.

     A trial court’s ruling on a motion for attorney’s fees and costs
pursuant to section 57.105, Florida Statutes, is reviewed for an
abuse of discretion. Gahn v. Holiday Prop. Bond, Ltd., 826 So. 2d
423, 425-26 (Fla. 2d DCA 2002). To the extent that the trial court’s
decision is based on an interpretation of the law, the order is
reviewed de novo. Moore v. Estate of Albee by Benzenhafer, 239 So.
3d 192, 194 (Fla. 5th DCA 2018).

    Section 57.105, Florida Statutes (2016), provides:

    Upon the court’s initiative or motion of any party, the
    court shall award a reasonable attorney's fee, including
    prejudgment interest, to be paid to the prevailing party
    in equal amounts by the losing party and the losing
    party's attorney on any claim or defense at any time
    during a civil proceeding or action in which the court
    finds that the losing party or the losing party's attorney
    knew or should have known that a claim or defense when
    initially presented to the court or at any time before trial:

    (a) Was not supported by the material facts necessary to
    establish the claim or defense; or

    (b) Would not be supported by the application of then-
    existing law to those material facts.

                                 2
(Emphasis added.) Under these facts, Gulf Coast or its attorney
knew or should have known that there was no legal basis for an
interpleader action because the final order of dissolution, which
had not been stayed pending appeal, awarded the rental property
to Ms. Rawson. See Rainess v. Estate of Machida, 81 So. 3d 504,
511 (Fla. 3d DCA 2012) (“[A] stakeholder may not interplead based
on an unreasonable fear of a merely hypothetical claim that lacks
merit grounded in law or in fact.”). Gulf Coast should have
disbursed the rent proceeds to Ms. Rawson rather than seeking a
second adjudication of this issue. Further, Gulf Coast’s actions do
not fall under any of the good faith exceptions listed in the statute.
See § 57.105(3)(a)-(d), Fla. Stat. (2016).

   We, therefore, REVERSE the order denying sanctions and
REMAND for the trial court to assess a reasonable fee.

KELSEY and M.K. THOMAS, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


William S. Graessle and Jonathan W. Graessle of William S.
Graessle, P.A., Jacksonville, for Appellant.

Michael D. Tidwell and Benjamin L. Alexander of Michael D.
Tidwell, P.A., Pensacola, for Appellee.




                                  3